UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1645


CRYSTAL WEAVER BROWN, on behalf of K.M.M. 1490,

                    Plaintiff - Appellant,

             v.

ANDREW SAUL, Commissioner of Social Security,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Donald C. Coggins, Jr., District Judge. (5:17-cv-01718-DCC)


Submitted: November 19, 2019                                Decided: November 21, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Crystal Weaver Brown, Appellant Pro Se. Barbara Murcier Bowens, Assistant United
States Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Crystal Weaver Brown seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and affirming the Commissioner’s denial of

supplemental security income benefits to Brown’s minor child. We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely filed.

       When the United States or its officer or agency is a party, the notice of appeal must

be filed no more than 60 days after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the appeal period under Fed.

R. App. P. 4(a)(5), or reopens the appeal period under Fed. R. App. P. 4(a)(6). “[T]he

timely filing of a notice of appeal in a civil case is a jurisdictional requirement.” Bowles

v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 27, 2019. The notice

of appeal was filed on June 17, 2019. Because Brown failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we dismiss the appeal. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                DISMISSED




                                              2